Citation Nr: 0407654	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  03-13 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine fracture at C-2, claimed as a broken neck.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served in the Kentucky Army National Guard from 
November 1982 to November 1996.  He also had a period of 
active duty from February to June 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In early June 2003, the RO notified 
the appellant that he had been placed on a list of persons 
wishing to appear before the Travel Board.  He had not yet 
been provided with a hearing date.  Later in June 2003, the 
appellant indicated that he desired to withdraw his hearing 
request and have his case forwarded to the Board for 
appellate review.  Therefore, as per the appellant's wishes, 
his request for a Travel Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2003).

The Board notes that in his notice of disagreement, received 
in July 2002, the appellant indicated that he would like to 
file for separation pay.  The appellant is advised that 
separation pay is a military benefit and he should file for 
separation pay with the military.  Additionally, on his April 
2001 claim form, the appellant also filed for pension from 
VA.  This has not been adjudicated by the RO and is referred 
for appropriate action.   


FINDINGS OF FACT

1.  VA notified the appellant of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for equitable 
disposition of the claim.

2.  The appellant was not on active duty, was not traveling 
to or from any duty, and was not approved for active duty for 
training (ACDUTRA) or inactive duty for training (INACDUTRA) 
on June10 or 11, 1995, the dates he incurred injury to and 
received treatment for his cervical spine.  


CONCLUSION OF LAW

Service connection for residuals of a fracture at C-2 is not 
warranted.  38 U.S.C.A. §§ 101(24), (2), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. § 5100 et seq. (West 2002); see also implementing 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the duty to notify, in August 2001 the RO 
provided the appellant a letter that informed him of his role 
in the claims process and asked him to submit certain 
information.  Specifically, the RO requested that the 
appellant send the RO a copy of his orders calling him to 
active duty for training for the weekend in June of 1995 when 
he had his motor vehicle accident.  In accordance with the 
requirements of the VCAA, the letter informed the appellant 
what evidence and information VA would be obtaining.  The 
letter explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The letter informed 
the appellant of the legal requirements for the benefit 
sought on appeal.  The RO also specifically requested the 
appellant to tell VA about any additional information or 
available evidence.  Also, the RO sent another letter in 
November 2001 discussing the responsibilities of the 
appellant and VA in the claims process, in compliance with 
the VCAA.  Further relevant to VA's duty to notify, the 
statement of the case issued in April 2003 provided notice of 
the pertinent regulations governing the appellant's service 
connection claim and included discussion of the reasons and 
bases for the denial of his claim.  Additionally, in the 
statement of the case, the RO informed the appellant that if 
he had any evidence which would actually confirm that he was 
en route to military training at the time of his accident, 
that evidence would be given careful consideration.  Thus, 
the appellant has been afforded appropriate notice under the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) .  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that such 
would aid in substantiating that appellant's claim.  As 
noted, the appellant has been given opportunity to provide 
information relevant to the basis for the denial herein, 
i.e., his duty status at the time of the injury in question.  
He has not submitted competent evidence to refute the 
official service department conclusion that he was not 
authorized for INACDUTRA on the date in question.  At the 
time of the April 2003 statement of the case, the RO again 
sent the appellant a letter requesting he provide evidence to 
support that his injury occurred en route to military 
training.  Again, the appellant did not identify any 
additional evidence pertinent to his appeal.

The Board finds that the outcome of the present appeal is 
based upon application of the law regarding service 
connection to facts regarding the appellant's non-duty status 
as confirmed by official sources.  As such, additional 
development would not support the appellant's claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has specifically held that the provisions of the VCAA are not 
applicable in cases which are decided as a matter of law, and 
not the underlying facts, or development of facts.  Manning 
v. Principi, 16 Vet. App. 534, 542-43  (2002); See also Smith 
v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive). 

Since the RO has provided the appellant with all required 
notice relevant to the legal basis for the denial of his 
claim, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); cf. Sutton v. Brown, 
9 Vet. App. 553, 567 (1996).

II.  Legal Criteria

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, the 
United States will pay to any veteran thus disabled and who 
was discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
or disease was incurred, or preexisting injury or disease was 
aggravated, compensation not the result of misconduct.  
38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C. §§ 316, 502, 503, 504, or 505, 
or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4) (2003).

Any individual (1) who, when authorized or required by 
competent authority, assumes an obligation to perform active 
duty for training or inactive duty for training; and (2) who 
is disabled or dies from an injury or covered disease 
incurred while proceeding directly to or returning directly 
from such active duty for training or inactive duty for 
training shall be deemed to have been on active duty for 
training or inactive duty for training, as the case my be.  
VA will determine whether such individual was so authorized 
or required to perform such duty, and whether the individual 
was disabled or died from an injury or covered disease so 
incurred.  In making such determinations, there shall be 
taken into consideration the hour on which the individual 
began to proceed or return; the hour on which the individual 
was scheduled to arrive for, or on which the individual 
ceased to perform, such duty; the method of travel performed; 
the itinerary; the manner in which the travel was performed; 
and the immediate cause of disability or death.  Whenever any 
claim is filed alleging that the claimant is entitled to 
benefits by reason of this paragraph, the burden of proof 
shall be on the claimant.  38 C.F.R. § 3.6(e).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

The appellant was a member of the Kentucky National Guard, 
located in Hazard, Kentucky.  He seeks entitlement to service 
connection for a fracture at C-2, claimed as a broken neck.  
He incurred to his neck as a result of a motor vehicle 
accident that took place on June 10, 1995 in Delaware.  The 
appellant contends that he was authorized for INACDUTRA for 
June 10 and 11, 1995, with the Kentucky National Guard.  He 
further states that he had to drive from Kentucky to Delaware 
to pick up his brother from Summer Camp at the Armory and 
that they were on their way back to both report for 
INACDUTRA.  He reports that his brother was driving when they 
got into the accident.

The claims file contains an ambulance run sheet from Delaware 
Ambulance dated June 10, 1995, and a hospital report from the 
Medical Center of Delaware, including all pathology, nuclear 
medicine, X-ray, operative, and nursing reports, dated June 
10, 1995 to June 13, 1995.  

The record from Delaware Ambulance indicates that on June 10, 
1995, at 22:45, the ambulance responded to the location of a 
motor vehicle accident.  The report shows that an 
unresponsive patient (the appellant) was found laying in the 
roadway, believed to be face down.  The report indicates that 
the appellant was believed to have been in the back of a pick 
up truck and ejected from the vehicle.  

Records from the Medical Center of Delaware indicate that the 
appellant was admitted to the emergency room for treatment on 
June 10, 1995, at 23:21 due to an automobile accident.  On 
June 11, 1995, the appellant was operated on in order to 
apply a Brenner Halo crown and vest.  The diagnosis was a C-2 
fracture that was undisplaced.  The operative report also 
indicates that neurologically the appellant was intact, 
except that he was lethargic from alcohol and probably from a 
brain concussion.  Additional records from the Medical Center 
of Delaware demonstrate continued treatment for the 
appellant's C-2 fracture.  The Board also notes that the 
claims file contains numerous medical treatment records that 
indicate that the appellant has subsequently been treated for 
a C-2 fracture and its residuals.  As set out below, however, 
the nature and etiology of the appellant's cervical 
spine/neck disability need not be further discussed herein 
insofar as the appellant lacks the duty status to be 
considered eligible for service connection.

Dispositive in this case is a Kentucky Army National Guard 
Authorization/Certification for Inactive Duty Training record 
dated June 1, 1995.  It reflects that the appellant had been 
pre-certified to miss his INACDUTRA scheduled for June 10 and 
11, 1995, and that he would instead make up that training on 
June 26 and 27, 1995.  The Board also notes the service 
department's response that there is no line of duty 
investigation regarding the appellant's motor vehicle 
accident, and no service evidence to contradict the June 1, 
1995, official record and show instead that he was either 
authorized to or actually served on INACDUTRA June 10 or 
June 11.  Instead, a subsequent Kentucky Army National Guard 
Authorization/Certification for Inactive Duty Training, dated 
in July 1995, confirms that the appellant attended make up 
training on June 28 and 29, 1995, as pre-certified by the 
Kentucky Army National Guard.  As indicated, these findings 
are not contradicted by any official service records and are 
binding on the Board.  See Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see also 38 C.F.R. § 3.203.

Due to the fact that the appellant was not authorized or 
required by a competent authority, specifically the Kentucky 
Army National Guard, to perform inactive duty for training on 
June 10 or 11, 1995, he is not entitled to 'veteran' status 
for the purposes of this claim, nor is he entitled to service 
connection for any injury or disability incurred during that 
time, including as a result of the June 10, 1995 motor 
vehicle accident.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(e).  
In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that where the law, and not the evidence, is dispositive 
of a claim, such claim should be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  In this case, the appellant lacks legal entitlement to 
service connection for a C-2 fracture.    


ORDER

Entitlement to service connection for residuals of a fracture 
at C-2 is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



